Citation Nr: 1204301	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from November 1994 to November 1998 and from May 2002 to July 2006, and was awarded a Combat Action Ribbon in 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for a left ankle injury, and bilateral hearing loss, respectively.

In August 2011, the Veteran was scheduled to testify during a video-conference hearing before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, left talonavicular arthritis had its onset during active service. 

1.  Resolving all doubt in the Veteran's favor, left ear hearing loss had its onset during active service. 



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, left talonavicular arthritis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

1.  Resolving all doubt in the Veteran's favor, left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, the Board is granting in full the benefits sought on appeal that are being adjudicated at this time.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for ulcerative colitis will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions. 

The Veteran contends that he has residuals of a left ankle injury incurred during active service.  Service treatment records indicate that, in March 2005, he injured his left ankle playing basketball and was diagnosed with a left ankle sprain.  He was placed on light duty for the next week and treated with Motrin as needed.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated in the line of duty during active military service. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (2011).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Post service, VA outpatient records indicate that, when seen in August 2008, the Veteran gave a history of chronic lateral foot and ankle pain while on active duty.  The examiner ordered a magnetic resonance image (MRI) to rule out internal derangement or a stress fracture before referring the Veteran to an orthopedist.  A September 2008 MRI of the Veteran's left ankle showed degenerative changes with dorsal spurs in the talonavicular joint and a well corticated bone fragment adjacent to the medial malleolus that could be secondary to an old bone/soft tissue injury versus accessory ossicle.  The radiologist requested a clinical correlation ("is there a history of prior trauma?").  

The Veteran claims that the injury to the ankle persisted symptomatically and he is competent to make this claim and the Board finds him credible.  The MRI confirms the presence of degenerative changes in the left ankle.  Resolving all doubt in the Veteran's favor, the Board finds that current left ankle disability had its onset in service.  

The Veteran further contends that he has bilateral hearing loss that he attributes to his exposure to acoustic trauma in service.  His service records indicate that he was a field artillery fire control man and served in Kuwait during 2003, when he was awarded the Combat Action Ribbon. 

Service treatment records for the Veteran's first period of active service are not referable to defective hearing.  When examined for separation in October 1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
10
15
15
10

When examined in July 2001, prior to entry into active service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
25
10
15
20
35

December 2002 clinical records indicate that the Veteran was referred for audiological evaluation for asymmetry on baseline and recently returned to active duty.  He denied any hearing difficulty and reported a history of noise exposure from artillery for one year and helicopter noise for four years.  He reported hunting with no ear protection.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
15
15
25

The examiner diagnosed mild to moderate hearing loss above 4000 Hz. in the Veteran's left ear consistent with asymmetric noise exposure as noted above, and normal hearing in the right ear, and noted the Veteran's June 2002 return to active duty.

A February 2004 hearing test showed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
5
5
15
15
30

When examined in May 2005, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
25
LEFT
10
0
15
10
50

This record indicates that the Veteran was routinely noise exposed, with steady noise exposure, and that his test "indicated an early warning for a decrease in hearing".

The Veteran submitted a June 16, 2006 audiogram record evidently performed prior to his separation from active service, on which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
30
LEFT
25
10
15
30
55

A note on the record indicates steady noise exposure and an "[e]arly warning for a decrease in hearing".

An October 14, 2008 private audiogram record from Creel Screening Center reflects hearing loss consistent with VA regulations.  38 C.F.R. § 3.385 (2011).  

The Veteran exhibited hearing loss in the left ear in service.  He is a combat Veteran and the record clearly shows that he had acoustic trauma while on active duty.  Available clinical records reflect that he continues to have left ear hearing loss.  Resolving all doubt in the Veteran's favor, he currently has left ear hearing loss for VA compensation purposes that had its clinical onset during active duty.  


ORDER

Service connection for left talonavicular arthritis is granted.  

Service connection for left ear hearing loss is granted.  


REMAND

While the Veteran claims that he has a right ear hearing loss related to service, he did not exhibit a right ear hearing loss for VA compensation purposes during active service.  He failed to report for a VA examination in October 2008, though he claimed that he did.  He did undergo private audiometric testing in October 2008, but the results were not certified and there was no opinion proffered as to whether any right ear hearing loss was service related.

The Board notes that the Veteran is capable and competent to describe and identify a sense of hearing loss.  In light of his lay statements of experiencing acoustic trauma and the clinical diagnoses of this disorder, the Board believes that the Veteran should be afforded another opportunity to undergo VA examination to determine the nature and etiology of any right ear hearing loss found to be present.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA audiology examination to determine the etiology of any right ear hearing loss found to be present.  A complete history of in-service and post-service noise exposure should be obtained from the Veteran.  The claims folder and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  A copy of the notice advising the Veteran of the scheduled examination should be placed in the claims file.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

If right ear hearing loss is identified, the examiner should indicate whether there is a 50 percent probability or greater that it is related to service.  For any defective hearing found, did it have its clinical onset or is it otherwise related to the Veteran's active duty (including credible evidence of inservice acoustic trauma)?  The rationale for any opinion must be provided.

2. Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


